Citation Nr: 1038636	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b).

3.  Entitlement to a total disability rating based on individual 
unemployability TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2003 rating decision in which the RO denied service 
connection for, inter alia, PTSD, bilateral hearing loss, and 
tinnitus.  The Veteran filed a Notice of Disagreement (NOD) with 
the denial of service connection for PTSD and bilateral hearing 
loss in June 2003.

In December 2003, the RO granted service connection and assigned 
an initial 50 percent rating for PTSD, effective October 7, 2002 
(later changed to November 7, 2002, by an RO decision in April 
2004).

The RO issued a Statement of the Case (SOC) with regard to 
bilateral hearing loss in December 2003.  The Veteran filed a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in January 
2004.

In January 2004, the Veteran filed an NOD with the denial of 
service connection for tinnitus.  He filed an NOD with the 
initial rating assigned for PTSD in June 2004.  The RO issued an 
SOC regarding both issues in February 2005, and the Veteran filed 
a substantive appeal as to those issues in March 2005.

The RO issued a Supplemental SOC (SSOC) addressing all three 
issues on appeal in September 2005.

In March 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

Inasmuch as the PTSD claim involves the Veteran's disagreement 
with the initial rating assigned following the grant of service 
connection for that disability, the Board has characterized this 
claim consistent with Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In May 2006, the Board remanded the Veteran's claims for service 
connection to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.

Also in May 2006, the Board denied the claim for a higher initial 
rating for PTSD.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
March 2008, the Court granted the parties' Joint Motion for 
Remand, remanding the claim to the Board for further proceedings 
consistent with the Joint Motion.

Also, after accomplishing further action on the claims for 
service connection, the AMC continued to deny each claim (as 
reflected in an April 2009 SSOC), and returned these matters to 
the Board for further consideration.

In September 2009, the Board remanded the Veteran's claims to the 
RO, via the AMC, for further action, to include additional 
development of the evidence and for consideration of a higher 
rating for PTSD on an extra-schedular basis.  After completing 
the requested action, the AMC continued to deny the claims for 
service connection for bilateral hearing loss, and for a higher 
rating for PTSD (as reflected in a June 2010 SSOC) and returned 
the matters on appeal to the Board for further consideration.

In a June 2010 rating decision, the RO granted service connection 
for tinnitus, representing a full grant of that benefit sought.

The Board's decision addressing the claim for an initial rating 
in excess of 50 percent for PTSD, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b), is set forth 
below.  The claim for service connection for bilateral hearing 
loss, as well as the claim for a TDIU, are addressed in the 
remand following the order; that matter is being remanded to the 
RO, via the AMC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the November 7, 2002, effective date of the grant of 
service connection, the appellant's PTSD has been manifested by 
anger and irritability, social isolation, hypervigilance, 
intermittent sleep disorder, intermittent close borderline 
assaultive ideation, and alcohol abuse; these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.

3.  At no point has the Veteran's PTSD been shown to be so 
exceptional or unusual as to render inadequate the schedular 
criteria for rating the disability.  


CONCLUSION OF LAW

The criteria for an initial rating for PTSD in excess of 50 
percent, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a June 2006 post-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claim for a higher rating, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the June 2006 letter, and opportunity for the 
Veteran to respond, the June 2010 SSOC reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA, Vet Center, and 
private treatment records and the report of a June 2005 VA 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's March 2006 Board 
hearing, along with various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record on the claim for higher rating for PTSD is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

Although the rating for the Veteran's PTSD had been assigned 
under Diagnostic Code 9411, the actual criteria for rating 
psychiatric disorders other than eating disorders is set forth in 
a General Rating Formula for Diagnostic Codes 9201-9440.  See 
38 C.F.R. § 4.130.  

Pursuant to the General Rating Formula, a 50 percent rating is 
assignable for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly- learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent is assignable for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Considering all pertinent evidence since the November 7, 2002 
effective date of the grant of service connection, the Board 
finds that the Veteran's PTSD is properly rated as 50 percent 
disabling.

In making this determination, the Board has considered the 
following evidence: (1) treatment records from Vista Vet Center 
from July 2002 to February 2003, documenting symptoms of 
intrusive/disruptive thoughts, social isolation, and extreme 
anger, but good relations with his sons and currently employed; 
(2) consultation by Dr. J.S. dated in August 2003, documenting 
symptoms of anger, social isolation, sleep disruption, occasional 
suicidal or homicidal ideation, difficulty concentrating, startle 
response, and hypervigilance, but good short-term and long-term 
memory; (3) VA psychologist report dated in September 2003, 
documenting symptoms of survivor guilt and intrusive dreams; (4) 
VA psychiatric examination conducted in September 2005, 
documenting symptoms of alcohol abuse, assaultive ideation (but 
no assaultive behavior, constant irritability, anger, sleep 
disruption, rare nightmares, rare flashbacks, intrusive thoughts, 
and social isolation); the appellant had no history of 
psychiatric hospitalizations and no history of arrests; and (5) 
appellant's March 2006 testimony before the Board, in which he 
reported symptoms of social isolation, anger outbursts (including 
road rage), temper control, and intrusive dreams, but disavowed 
any recent suicide ideation.

Collectively, the above-cited evidence reflects that the 
appellant's PTSD has been manifested, primarily, by anger and 
irritability, social isolation, hypervigilance, intermittent 
sleep disorder, intermittent close borderline assaultive 
ideation, and alcohol abuse.  These symptoms are reflective of 
occupational and social impairment with reduced reliability and 
productivity, for which the current 50 percent rating is 
appropriate.

However, at no point since the effective date of the grant of 
service connection has there been any indication that the 
manifestations of the appellant's PTSD warrant assignment of a 
rating greater than 50 percent.  The Board notes, in particular, 
that the report of the most recent VA psychiatric examination, in 
September 2005, documents multiple PTSD symptoms (irritability, 
temper, hypervigilance, increased startle reaction, isolation and 
withdrawal, flashbacks and nightmares (rarely), and constant 
anger); however, the same examiner noted that the appellant was 
well groomed, pleasant, cooperative, oriented as to 
time/place/person, articulate and intelligent, intact of 
memory/judgment/insight/cognition, with no history of suicidal or 
homicidal thoughts, no memory problems, no panic attacks, no 
evidence sleep problems, and no personality disorder.  

The remaining VA and private medical evidence cited to above 
likewise does not reflect the present of more significant 
symptoms so as to warrant assignment of the next higher, 70 
percent, rating for deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, and as 
required for a higher rating of 70 percent rating, and the 
appellant has never been hospitalized for psychiatric treatment.  
On this evidence, the Board must conclude that the competent 
evidence simply does not show that a disability rating higher 
than 50 percent is warranted.  As the criteria for the next 
higher, 70 percent rating are have not been met, it logically 
follows that the criteria for the maximum, 100 percent, rating 
likewise have not been met.

The Board further notes that none of the GAF scores assigned 
since November 7, 2002 provides a basis for assignment of an 
initial rating in excess of 50 percent for PTSD.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Since November 7, 2002, the appellant has been assigned GAF 
scores of 50 (by a healthcare provider at Vista Veterans Center 
in October 2002) 45 (by Dr. J.S. in August 2003) and 60 (by the 
VA examiner in September 2005).  Pursuant to the DSM-IV, GAF 
scores between 41 and 50 are reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
GAF scores between 51 and 60 are reflective of only moderate 
symptoms (e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

As the GAF score of 60 percent is indicative of even less 
impairment than contemplated in the 50 percent rating assigned, 
such .  While GAFs of 45 and 50 might, conceivably, suggest 
impairment either consistent with or greater than the initial 50 
percent rating assigned-depending on the symptoms shown-here, 
the symptoms shown, as noted above, simply are not among those 
contemplated by the DSM-IV for such a score.  There simply is no 
evidence of symptoms such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or having no friends 
(and, as discussed in the remand, below), the current record does 
not persuasively establish that the Veteran is unable to keep a 
job solely due to his PTSD.  Hence, assignment of a GAF of 45 or 
50, without more, provides no basis for a higher rating in this 
case.

As the criteria for the next higher, schedular 70 percent rating 
are not met at any time during the period in question, it 
logically follows that the criteria for the maximum 100 percent 
are likewise not met

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  The Board further finds that 
at no point since the November 7, 2002 effective date of the 
grant of service connection has the Veteran's PTSD been shown to 
be so exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 
(cited to in the June 2010 SSOC)).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's PTSD,  pursuant to 
Fenderson, and the claim for higher rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102; 4.3 Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
claims remaining on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

As regards the claim for service connection for bilateral hearing 
loss, the Board points that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the May 2006 remand, the Board directed the RO to obtain a 
medical opinion as to whether it was at least as likely as not 
that any current bilateral hearing loss was medically related to 
the Veteran's active military service, to particularly include 
noise exposure as a swift boat gunner.  This opinion was to be 
obtained from an otolaryngologist (ear, nose, and throat (ENT) 
physician).

However, in October 2006, the Veteran was evaluated by the same 
audiologist who had previously evaluated him, and did not undergo 
examination by a physician, as requested.  The record then 
included conflicting audiologist opinions, despite the fact that 
the Board determined that a medical opinion is necessary.  As 
such, the Board again remanded the Veteran's claim in September 
2009 for examination and opinion by a physician.  The Veteran was 
afforded VA examination in April 2010.  However, such examination 
and opinion were again provided by an audiologist, albeit a 
different audiologist than had provided the previous opinions.  
As the previously requested medical nexus opinion still has not 
been obtained, another remand of these matters is warranted.  
However, the Board finds that additional audiometry and speech 
discrimination testing need not be conducted.  Instead, only 
examination by a physician to obtain an opinion needs to be 
conducted.


With regard to the claim for a TDIU, the Board notes that 
September 2005 VA psychiatric examiner found the Veteran to be, 
essentially unemployed.  As the matter of the Veteran's 
entitlement to a TDIU was raised during the pendency of the claim 
for higher rating for PTSD, the claim for a TDIU is essentially a 
component of the claim for a higher rating for PTSD.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

The evidence shows that, in accordance with the March 2008 Joint 
Motion and Court Order and the Board's September 2009 remand, the 
RO asked the Veteran, in a December 2009 letter, to provide 
evidence regarding his employability.  The Veteran has not yet 
replied.  Nevertheless, in light of the decision in Rice 
(rendered after the Joint Motion, and shortly before the prior 
remand), the Board finds that the claim for a TDIU due to PTSD 
must be adjudicated by the RO, in the first instance, to avoid 
any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The Board also finds that, on this record, a psychiatric 
examination is needed to resolve the matter of a TDIU due to 
PTSD.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where 
an appellant presents evidence of unemployability, VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion as to what effect the appellant's service-
connected disability has on his ability to work). Here, the 
medical opinion of record does not clearly establish that the 
Veteran is unemployable due to his PTSD, and is not supported by 
clearly stated rationale.  As such, a medical opinion as to 
whether the Veteran's PTSD  renders him unable to secure or 
maintain employment is needed to resolve this claim.

Accordingly, the RO should arrange for the Veteran to undergo ENT 
examination (by an appropriate physician), and psychiatric 
examination (by a psychiatrist or psychologist), at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to any scheduled examination(s), without good cause, may well 
result in denial of the claim(s) (as claims eminating from an 
original claim for service connection will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 (2009).  
Examinations of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination(s) sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examinations, to ensure that all due process requirements are 
met, and that the record before each examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO's letter should also explain how 
to establish entitlement to a TDIU.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the remaining claims on appeal that is not 
currently of record.  

The RO's letter should explain how to 
establish entitlement to a TDIU due to PTSD, 
to include on an extra-schedular 
basis38 C.F.R. § 4.16(b).  The RO should also 
clearly explain to the Veteran that he has a 
full one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received have been associated with the claims 
file, or a reasonable time period for the 
Veteran's response has expired, the RO should 
arrange for the Veteran to undergo VA ENT 
examination, by a physician (not an 
audiologist), at a VA medical facility.  
The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and made 
available to the physician prior to 
completion of his or her report, and all 
clinical findings should be reported in 
detail.

Based upon the April 2010 audiometry test 
results, and with respect to each diagnosed 
audiological disability, the physician should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that the 
diagnosed disability is the result of in-
service injury or disease, to particularly 
include alleged in-service noise exposure as 
a swift boat gunner.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

4.  Also after all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo a VA examination, 
by a psychiatrist or psychologist, at a VA 
medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions. All 
necessary tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all findings made 
available to the requesting examiner prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render also render an 
opinion, based upon review of the record and 
consistent with sound medical principles, as 
to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected PTSD renders him unable to obtain 
or retain substantially gainful employment. 
If so, the examiner should provide an 
estimate of the approximate date on which the 
Veteran's service-connected PTSD rendered him 
unemployable.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusion reached, in a printed, 
(typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for bilateral hearing loss, as well as the 
claim for a TDIU due to PTSD, to include on 
an extra-schedular basis pursuant to 
38 C.F.R. § 4.16(b), in light of all 
pertinent legal authority.  

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


